Los hechos están expresados en la opinión.
Abogado del apelado: Sr. Salvador Mostré, Fiscal.
El Juez Asociado Sr. Aldbev,
emitió la opinión del tribunal.
El acusado en este caso apeló contra la sentencia y contra la resolución que le negó un nuevo' juicio.
Fué convicto por un jurado ele un delito de incesto co-metido con una liermana suya y los fundamentos en que apoya sus recursos son, uno, porque la acusación no es su-ficiente por no expresar en qué forma se cometió el concú-bito o fornicación con la perjudicada, y los otros se refieren a la prueba.
Al Pueblo le bastaba alegar como alegó que el acusado, apelante, cometió concúbito o fornicación con una hermana suya, y no tenía necesidad de expresar la forma ni la manera en que se llevó a efecto porque esto es materia de prueba.
No se nos ha presentado una exposición del caso conte-niendo las pruebas que se presentaron en el juicio, ni pliego de excepciones por las objeciones que durante él hiciera a la admisión de ellas: tenemos solamente ante nosotros la acusación, las instrucciones que ¿lió el juez al jurado, el veredicto de culpabilidad por éste rendido, la moción de nuevo juicio, la sentencia de la corte fijando la pena y el escrito de apelación, y por tanto carecemos de base para' considerar si la prueba fué o no suficiente para sostener la declaración de culpabilidad hecha por el jurado, pues el resumen que de ella hizo el juez en sus instrucciones no puede servirnos de base para determinar su suficiencia sino que para tal fin ne-cesitamos tener ante nosotros toda la prueba que se presentó en el juicio relatada en la exposición del caso.
La moción de nuevo juicio descausa en los mismos fun-damentos que hemos expuesto con la sola adición de que se consigna por el acusado que tiene prueba nuevamente des-cubierta, y otra que no pudo aportar al juicio, pero la moción no fué jurada, no alegó las diligencias hechas para obtener-las, ni presentó las declaraciones que se darían en el nuevo *209juicio para que el juez pudiera conocer si alterarían el re-sultado del que se celebró, y por tanto fué propiamente de-negada.
Por los motivos expuestos los recursos deben declararse sin lugar y confirmarse la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes-: Síes. .Presidente Hernández y Aso ciados Wolf, del Toro y Hutchison.